235 Ga. 226 (1975)
219 S.E.2d 96
WANZER
v.
THE STATE.
30012.
Supreme Court of Georgia.
Submitted June 4, 1975.
Decided September 11, 1975.
Rehearing Denied September 23, 1975.
Frank B. Hester, for appellant.
William H. Ison, District Attorney, J. W. Bradley, Assistant District Attorney, Arthur K. Bolton, Attorney General, B. Dean Grindle, Jr., Assistant Attorney General, for appellee.
PER CURIAM.
This appeal is from an order entered in Clayton Superior Court denying an extraordinary motion for new *227 trial on the ground of newly discovered evidence. Appellant's prior convictions in that court were appealed to this court and affirmed in 232 Ga. 523.
The newly discovered evidence relied on by appellant consists of several affidavits, including the affidavits of persons who testified for appellant at the earlier trial, which were introduced to prove that a state's witness gave false and mistaken testimony which resulted in appellant's conviction.
The affidavits submitted by appellant are cumulative and impeaching and are insufficient to require a reversal of the trial court's order denying the extraordinary motion for new trial. See Bell v. State, 227 Ga. 800, 805 (183 SE2d 357); Kitchens v. State, 228 Ga. 624 (4) (187 SE2d 268); and Herrin v. State, 230 Ga. 476, 478 (197 SE2d 734). We conclude the trial court did not abuse its discretion in denying the motion and its judgment will be affirmed.
Judgment affirmed. All the Justices concur.